DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 recites the limitation "the program inhibit voltage" in line 17 and lines 9-10, respectively.  There is insufficient antecedent basis for this limitation in the claims and it is unclear if the program inhibit voltage in claim 1 is the same or different from the inhibit voltage in claim 7 (the first program verify operation is different from the third verify operation).
Claim 1 recites the limitation "the first bit line voltage" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.
2 recites the limitation "the second bit line voltage" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aritome et al. (US 2012/0140566, hereinafter “Aritome’).
Regarding claim 9: Aritome discloses a method for operating a semiconductor memory device to program selected memory cells to program states among first to Nth program states, N being a natural number (Fig. 7), the method comprising:
applying a first program pulse to a word line coupled to the selected
memory cells (paragraph [0014], lines 4-7);
performing a first program verify operation by applying an ith verify voltage corresponding to an ith program state to the word line, i being a natural number equal to or greater than 1 and less than or equal to N (paragraph [0014]);
determining if a number of the selected memory cells having threshold voltages higher than the ith verify voltage is greater than a reference value (paragraph [0013], lines 4-7); and
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Aritome in view of Harada (US 2013/0083602).
Regarding claim 1: Aritome discloses a method for operating a semiconductor memory device to program selected memory cells to program states among first to Nth
program states, N being a natural number, the method comprising:
applying a first program pulse to a word line coupled to the selected memory cells (paragraph [0014], lines 4-7);
performing a first program verify operation (paragraph [0015], lines 8-10) by applying an ith verify voltage corresponding to an ith program state to the word line, i being a natural number equal to or greater than 1 and less than or equal to N; and
setting, when the first program verify operation fails, a bit line voltage for memory cells, among the selected memory cells, that have threshold voltages lower than the ith verify voltage (the failed cell has a threshold voltage lower than the verify voltage, paragraph [0015], lines 25-26) to the first bit line voltage.

Regarding claim 5: Aritome (Fig. 4) discloses the method of claim 1 further comprising;
increasing a program pulse voltage;
applying a second program pulse (step S460) to the word line coupled to the selected memory cells;
performing a second program verify operation (S430) by applying the ith is verify voltage corresponding to the ith program state to the word line.

Allowable Subject Matter
Claims 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 10: The prior art made of record and considered pertinent to the applicant's disclosure does not teach the claimed limitation of “wherein setting bit line 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HOANG whose telephone number is (571)272-1779.  The examiner can normally be reached on 7:30AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/HUAN HOANG/           Primary Examiner, Art Unit 2827